Donley, J.
It is assigned for error, that there was no legal service on the defendants, Vaughan and Patridge, and that the court erred in rendering judgment in the absence of such notice.
The objection to the service it is believed is well founded. Article 412, Code of Criminal Procedure, requires that “ Sureties (on a forfeited bond or recognizance) shall be entitled to notice by service of a citation, the length of time, and in the manner required in civil actions. And if any surety fail to appear after such notice, and show sufficient cause for the non-attendance of the defendant, the judgment against him shall be made final at any time after .the expiration of the time allowed for answering in a civil suit.”
Article 411, O. & W. Dig., provides, that “the sheriff or other officer receiving any process * * * shall execute the same, when not otherwise directed by the writ or citation, by delivering to the party or parties in person, upon whom he is required to serve it, a copy thereof,” &c. The service in this case was “by delivering to defendants, J. W. Patridge and A. N. Vaughan, a certified copy of the writ.” The service does not show that a copy was delivered to each defendant. There were two defendants. The record shows that but one copy was delivered. The service must *275appear by the return of the officer. And it must appear by the return of the officer that he delivered a copy of the writ to each defendant. The court cannot supply omissions in the return. The word “each,” following the name of the appellant, Vaughan, in the return, it is believed, would have cured this defect in the return of the sheriff
The final judgment against appellants is not styled, as the judgment nisi was entered against William Cribbs and appellants..
Service of the* scire facias was not necessary to authorize the rendering of final judgment against the principal. (Code Crim. Pro., Art. 409.) Yet judgments should be so certain as not to leave any doubt as against whom execution may issue.
For the insufficiency of the service of the scire facias in this case judgment is reversed, and the cause
Remanded.